Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-9, 11-12 and 14-17 are allowed.  The claims overcome all previous pending objections and rejections.  Furthermore, the closest prior art (US 2014/0347265 to Aimone) teach related system and method of monitoring students while performing some task (for example, see Abstract; par. 0003; 0186: user’s interacts with a computing device which may comprise a keyboard) including tracking user input to the device (par. 0044) while measuring brain activity using EEG (par. 0043); galvanic skin response (par. 0181); and heart rate variability (par. 0176).  However, the combination of elements, including the specific manner in which the data is processed including wherein the GSR is characterized by phasic and tonic components that contain information associated with specific physiological aspects of brain states and are calculated by taking inverse transform of Fourier coefficients, wherein the GSR indicates the concentration of the person, wherein the HRV is calculated in three time domain HRV parameters namely Root mean square of successive differences between adjacent NN intervals, Standard deviation of successive differences between adjacent NN intervals, Successive difference between NN Intervals, wherein the HRV indicates a stress level of the person; acquiring psychological experience of the person using a questionnaire filled by the person after performing the task to have an indication of their perception of flow and boredom; generating by a processor an output comprising the EEG signal depicting brain activity of the person, the GSR characterized by phasic and tonic components that contain information associated with specific physiological aspects of brain states depicting the concentration of the person and the HRV calculated in three time domain HRV parameters namely Root mean square of successive differences between adjacent NN intervals, Standard deviation of successive differences between adjacent NN intervals, Successive difference between NN Intervals depicting the stress level of the person as input; and comparing by the processor, the generated output with a predefined model using a two state Markov chain with distance D‘, wherein the distance metric Dk gives an estimate on the overall experience of the person related to boredom and flow and is used to assess the learning experience of the person, and wherein the predefined model is configured to be used to assess the learning experience of the person on whether they enter flow state during the learning .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JAMES B HULL/             Primary Examiner, Art Unit 3715